 190DECISIONSOF NATIONALLABOR RELATIONS BOARDBreuerElectricManufacturingCompanyandUnited Steelworkers of America,AFL-CIO. Cases13-CA-9001 and 13-RC-11822June30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSballots,upon the basis of which theRegionalDirectorshall issuean appropriate certification.'The General Counselsubsequently filed a letter seeking to withdraw hisexceptionsIn view of thefact that the Charging Party has relied on and in-corporatedby referencethe GeneralCounsel's exceptions,we have con-sidered such exceptions as those of the Charging PartyTRIAL EXAMINER'S DECISIONOn March 12, 1970, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledconsolidated cases finding that the Respondent hadnot engaged in the unfair labor practices alleged inthe complaint and recommending that the com-plaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision. The Trial Ex-aminer further recommended that the objections tothe election be overruled, that certain challenges besustained and that certain challenges be overruled,and that a certification of the results of the electionbe issued. Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and theChargingParty filed exceptions, adopting theGeneral Counsel's exceptions to the Trial Ex-aminer'sDecision,'and asupporting brief. TheRespondent filed cross-exceptions and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.IT IS FURTHER ORDERED that Case 13-RC-11822be, and it hereby is, severed and remanded to theRegional Director for Region 13 for the purposes ofopening and counting the ballots to which the chal-lenges have hereby been overruled, and thereafterprepare and cause to be served on the parties arevised tally of ballots, including the count of saidSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This con-solidated proceeding was heard at Chicago,Illinois,on November 12 and 13, 1969; it had itsgenesis inthe efforts of United Steelworkers of America,AFL-CIO, herein the Union, to become the exclu-sivebargaining representative of employees ofBreuer ElectricManufacturing Company, hereincalled the Respondent or Employer. The represen-tation proceeding in Case 13-RC-1 1822 was in-itiated on March 26, 1969, by a petition filed by theUnion; it was followed by a Stipulation for ConsentElection approved on April 17, 1969, and by anelection conducted on June 4, 1969. The results ofthe election were inconclusive in that 30 votes werecast for the Union, 28 votes were cast against theUnion, and 6 ballots were challenged. On June 11,1969, the Union filed timely objections to conductaffecting the results of the election. The complaintinCase 13-CA-9001, which was amended at thehearing, issued on October 2, 1969.1 On the sameday, October 2, the Regional Director issued his re-port on objections and challenges and, on October8, 1969, an amended report on objections and chal-lenges, in which he (I) found that the objectionsand the challenges to the ballots of Angel Perez,Rogelio Rosa, Edward Wold, Paul Pellegrino, Ken-neth Warren, and John Juszkiewicz raised substan-tial and materialissueswhich can best be resolvedby a hearing; and (2) issued an Order ConsolidatingCases and Notice of Hearing, thereby consolidatingCase 13-RC-11822 with Case 13-CA-9001 forhearing herein, and transferring and continuingCase 13-RC-11822 before the Board. The prin-cipal questions presented are, in broad outline, (1)whether Respondent violated Section 8(a)(3) ofthe National Labor Relations Act, as amended, 61Stat. 136, herein called the Act, by dischargingAngel Perez and Rogelio Rosa on March 25, 1969,and terminating the employment of Edward W.Wold on March 26, 1969;2 (2) whether Respon-dent, in violation of Section 8(a)( I) of the Act, in-terfered with, restrained, and coerced employees inthe exercise of their Section 7 rights; (3) whetherthe unresolved challenges to the ballots of the sixemployees listed above should be sustained or over-'The charge was filed on April 2, 1969, and a copy thereof was dulyserved on Respondent by registered mail on April 3, 1969'As noted above, the status of Perez, Rosa, and Wold is also in issue inthe representation proceeding184 NLRB No. 22 BREUER ELECTRICruled; and (4) whether the Employer has engagedin conduct which warrants setting aside the elec-tion. Respondent denies that it has engaged in anyof the unfair labor practices alleged herein.Upon the entire record in these cases,3 includingmy observation of the attitude and demeanor of thewitnesses,and after due consideration of the briefs.of the General Counsel, of the Respondent, and ofthe Union,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation,maintains aplace of businessat5100 NorthRavenswood,Chicago,Illinois,where it is engaged in the manu-factureand distribution of industrial vacuumcleaners and floor maintenance machines.Duringthe past calendaryear,a representativeperiod,Respondentmanufactured,sold,and shippedfinished products valued in excessof $50,000 fromits place of business in Chicago,Illinois,directly tocustomers located outside the State of Illinois. Dur-ing the sameperiod, it receivedgoods and materialvalued in excessof $50,000 directlyfrom pointsoutside the State of Illinois. The complaint asamended alleges,Respondent in its answer admits,and I find that,at all times material,Respondenthas been an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent further admits, and I find, thatUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. SunervisoryPersonnelThe plant superintendent is Bobby Justice 4 thevice president of manufacturing is John Dye, andthe product service manager is Edeward Slowik.The complaint as amended alleges, Respondent ad-mits in its answer as amended,and I find that, at alltimesmaterial herein,Justice,Dye, and Slowikhave been and are agents of the Respondent actingin itsbehalf within the meaning of Section 2(13) ofthe Act and supervisors within the meaning of Sec-tion 2(1 1) of the Act.'The complaintalso alleges,and the answer asoriginallyfiledadmitted, that employee Louis'Pursuant to my request,the parties prepared and submitted a stipula-tion, after the close of the hearing,with respect to the hourly wage rate ofPaul Pellegrino and certain other employees The stipulation is marked andreceived in evidenceasTX Exh I Aduplicate copy thereof is waived° Identified in the complaint as Robert Justice, general foreman'An allegation in the original amendment to the complaint that NilesFord, drill press foreman, was an agent of the Respondent and a supervisorMANUFACTURING CO.191Akers has been,and is, an agent and a supervisor oftheRespondent.On theopeningof hearing,Respondent amended its answer to deny that Akerswas a supervisor within the meaning of the Act, orthat he was acting as an agent of the Respondentwhose conduct may be imputed to the Respondent.His status vitally affects or is dispositive of severalissues raised herein.B.The Disputed Supervisory Status of Louis AkersRespondent manufactures and distributes indus-trialvacuum cleaners and related products. Itsoperations are conducted on two floors. General of-fices, a literature room, and the product service de-partment are located on the second floor. Em-ployees in five or six departments, including thoseassigned to the machine shop and the receiving, as-sembly, and polishing departments, work in an areaon the first floor. There are approximately 72 em-ployees overall employed on two shifts, one from 7a.m. to 3:30 p.m., the other from 3:30 p.m. to 12midnight. Seven of these employees are assigned tothe product service department under the directionof Edward Slowik,the product service manager.Slowik works in an office,enclosed by glass win-dows, about 12 to 15 feet away from the shop area.He spends 2 or more hours each day in the shop.The function of the product service departmentis to process customers' orders for repairs of, andreplacement parts for, Respondent's products. Theemployee assigned to order filling and packing getswork orders from the sales or warehouse depart-ments and processes them"on a first-in, first-out"basis.The threeemployees detailed to repair workgo directly to an order basket and extract work or-ders placed there by Slowik also on a"first-in, first-out" basis.Akers, a salaried employee,' was hired by theRespondent in August 1968. He was given a desk inthe shop area where he performed clerical dutiesassignedby Slowik.In this regard,Akers checkedinternal transfer tickets for accuracy of nomencla-ture and quantity of items requisitioned.He alsochecked to see that the tickets were properly ex-ecuted.Further,Akers ordered parts from theproduction department.On occasion,his desk wasused by other employees in the product service de-partment for the same purpose.The only witness called by the General Counselfor the purpose of establishing the supervisorystatus of Akers was Edward W. Wold.7 Wold, for-merly an order filler and parcel post handler inproduct service,testified that,sometime in August1968, Roy Thompson told him that he (Wold)within the statutory definitions was struck at the hearing6 Slowik's secretary is also on salaryrAkers did not testify Slowik announced that on or about April 18,1969, Akers quit his job and has not been heard from since that date TheGeneral Counsel explained that he had attempted to subpena Akers but,apparently, without success 192DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be taking orders from Akers after Thompsonleft Respondent's employ. A day later, according toWold, Slowik said, "Now, you know this is Mr. LouAkers and you'll take orders from him." Slowik, awitness for Respondent, recalled that, at the timehe introduced Akers to the employees, he said, "Itold them that Mr. Akers will convey my orders tothem and I expect them to follow them; that he isgoing to be the leader out there."Wold averred that, in the latter part of 1968,Akers introduced Willie Jones to the service de-partment employees and then declared, "I hired anew receiving clerk and I have told him that he issupposed to help you out, especially in the morningwith your house orders." Slowik testified, however,that he hired Jones and, at the time, told Akers tointroduce him to the other employees and to'directWold to assist Jones in the procedure of identifyingand receiving products. Continuing his recitation ofAkers' alleged duties and responsibilities,Woldwent on to say that Slowik asked Akers to reviewjob applications and that Akers "would do all thehiring that has to be done." He admitted, however,that he had never seen Akers interview any job ap-plicant. On the other hand, Slowik testified that heinterviews all applicants and hires and fires all em-ployees.Wold also testified that Akers assigned him over-time work, granted him time off, and directed himto go from one job to the next. However, he lateracknowledged that he did not know whether, onsuch occasions, Akers had been directed by Slowikto ask Wold to work overtime, or whether Akershad been instructed by Slowik concerning job as-signments forWold and others. In this regard,Slowik testified that he alone decides when over-time work is needed and that either he or Akerswould ask an employee to work overtime. Further,that he alone is authorized to grant time off butthat, on occasions, an employee would tell Akershe was leaving and would leave without permission.Wold recounted a conversation with Slowik inlate 1968 concerning a blueprint_Wold wanted for ajob on which he was then engaged. According toWold, Slowik said, "you got a boss out there, go tosee him because he's allowed to go in the engineer-ing room to get the plan for you." Wold continuedto say that the reference was to Akers and that onlysupervisors were allowed in the engineering room.Generally describing Akers' duties and authority,Slowik testified that Akers was his helper and leg-man. By way of amplification, he further testifiedthat, while Akers conveyed employees' requests forpay raises, he (Slowik) made independent in-vestigations to determine whether they were war-ranted; that, from time to time, Akers initialed em-ployee timecards but that this was only done afterAkers had received permission from Slowik; and,that Akers handled minor disciplinary problems butagainonlypursuant to Slowik's instructions.Finally, Slowik averred that Akers never substitutedfor him.The General Counsel contends that Respondentheld Akers out to the employees as the "leader"and "boss" whose instructions were to be followed.It is well established, however, that it is what theemployee actually does as distinguished from theemployer's characterizations of his duties thatdetermines whether he is a supervisor. The GeneralCounsel also contends that Akers had the authorityto assign employees to various jobs, to transferthem during the day, to direct them in the per-formance of their tasks, and to request them towork overtime. As concerning the assignment ofwork and job transfer, it is clearly evident that, inthe single instance relied on, Akers was merelyrelaying instructions from Slowik that Wold assistJones, a new employee, in the performance of hisduties. As to the direction of work, it is patent fromthe record that employees in the service depart-ment are essentially engaged in a repetitive opera-tion which does not require close direction or con-trol.And, with respect to the claim that Akers as-signed overtime work, the fact here is simply that,in those instances when Akers asked employees towork overtime, he was merely passing on instruc-tions from Slowik. Finally, the General Counsel ob-serves that Akers was the only salaried employee inthe product service department. The observationfinds no support in the record as it clearly appearsfrom the testimony of Slowik that Akers was one oftwo clerical employees on salary in that depart-ment, the other being Slowik's secretary.Upon this state of the evidence, in particular thetestimony of Slowik which I credit, it appears and Ifind that Akers was merely conduit for orders fromSlowik and that he had no authority to hire, fire,discipline, grant time off or overtime, or to makeany effective recommendation regarding these mat-ters.The evidence also shows and I find that Akersdid not exercise the type of independent judgmentor responsible direction for the work of other em-ployees that would indicate supervisory authority.Because the record shows that Akers did not per-form any of the functions of a supervisor within themeaning of Section 2(11) of the Act or of an agentas defined in Section 2(13) thereof, I find and con-clude that he was not a supervisor or an agent ofthe Respondent within the statutory definitions.8Since I have found that Akers was not a super-visor, I further find that the threats and interroga-tions attributed to him, if credited, were not bind-ing on the Respondent as they were not authorized,condoned, or ratified and, therefore, can only beconsideredasexpressionsofAkers'personalopinion without company sanction or support.'See PlasticsIndustrialProducts, Inc ,139 NLRB 1066, 1067-68,CookChocolate Company,137 NLRB 1517, 1519-20,Lampc raftIndustries, Inc127 NLRB 92, 94-95 BREUER ELECTRIC MANUFACTURING CO.193C. The Union's Appearance at the PlantOn March 12, 1969,9 the Union, under theguidance of Representative EliseoMartinez, in-itiated an organizational campaign among Respond-ent's employees.Martinez sought and obtainedthe assistance of employee Angel Perez in this ef-fort.On March 14, Perez signed a union authoriza-tion card which he had obtained from Martinezand, between March 14 and 18, distributed from 40to 51 union cards among the plant employees. In allof this,Perez was assisted by employee RogelioRosa who also signed a union card on March 14and solicited employees signatures.Respondentlearned of these stirrings among its employees be-foreMarch 25, the date of the discharge of Perezand Rosa. Thus, Justice acknowledged that he wasaware of the distribution of union leaflets beforethat date as employees brought them into the plantand threw them on the floor or in trash cans.Justice also acknowledged that Martinez or hispartner handed him a union card one morning as hewas entering the plant. Supervisor Slowik testifiedthat employee Lou Akers told him, sometime inMarch, that the Union was handing out leaflets:Respondent's attitude toward this event is per-haps best illustrated by Justice's response to em-ployee inquiries concerning his opinion about aunion.To employee Jerry Dortman, Justice relatedthat he left West Virginia because he did not likethe way the Union conducteditsbusiness in thatState.Apparently, the same information was im-parted, on four or five occasions, to other em-ployees in employee-initiated conversations. Whenqueried as to whether he had discussed the Union'scampaign with employee Robert Henderson, hisbrother-in-law, Justice testified thatHendersonmight have asked but that he did not express anopinion because Henderson already knew his viewon the matter of unionization from an earlier as-sociation in Kentucky.D. Interference,Restraint,and CoercionThe complaint alleges, and the answer denies,that on or about March 24, Justice interrogatedemployees regarding their union activities. In sup-port of thisallegation,theGeneral Counsel in-troduced testimony from Perez as follows: About6:40 a.m., March 24, Perez was in the washroomgetting ready to put a number of signed union cardsinhis locker. Perez had just removed the cardsfrom his pocket and was holding them in his handswhen Justice walked up and asked, "What's that?"Perez replied, "You know what that is." Justice de-nied ever seeing Perez with union cards near hislocker and, inferentially, denied asking what theywere. For the purpose of this Decision I shall as-sume, without deciding, that Justice made the re-mark attributed to him by Perez. If uttered, it can-not, in my opinion,reasonably be construed as athreat or reprisal by the Respondent but, on thecontrary,amounted to no more than an innoucousand, in context,almostmeaningless inquiry.Clearly,Justice did not indicate by the alleged re-mark any awareness of the significance of thecards,even in Perez'account of the exchange.Hence,Ishall recommend that this portion of thecomplaint be dismissed.BonnieBourne,d/b/aBourne Co.v.N.L.R.B.,332 F.2d 47 (C.A.2), Can-non Electric Company,151 NLRB 1465,1470;BlueFlash Express,109 NLRB 591.E.Discrimination in Regard to Hireand Tenure ofEmployment1.The discharge of Angel Perez and Rogelio RosaPerez and Rosa entered Respondent's employ inAugust 1966 as machine operators and both con-tinued in that classification until March 25, 1969,when their employment was terminated under cir-cumstances detailed below. Each received threepay raises.Perez and Rosa were active supporters of theUnion, passing out union cards to other employeesinside and outside the plant allegedly during non-working hours. Between March 14 and 18, Perezdistributed from 40 to 51 union cards among the 72plant employees. Indeed, he was probably the mostactive union proponent in the plant. In this effort,Perez was aided by Rosa who, on March 17, at-tempted to enlist the support of Robert HendersonBoth signed union cards on March 14 and attendedthe union meeting on March 21. While Justiceacknowledged that, before March 25, he had ob-served union organizers distributing literature out-side the plant and had seen employees bring unionliterature into the plant and scatter it on the plantfloor, there is no direct evidence of companyawareness, before said date, of the role of Perezand Rosa in the union drive.Perez testified, corroborated by Martinez and byRosa in certain particulars, that on March 19, whilehaving lunch with Rosa and talking with Martinezin front of the plant, Justice passed within 3 to 4feet of the place where they had assembled, sat onthe hood of an automobile parked about 15 feetaway, and watched Perez and Martinez closely.Rosa testified that, on the morning of the discharge,Justice observed Rosa and Martinez as they wereconversing byMartinez' automobile parked adistance of about 20 feet from the plant door. Forhis part, Justice averred that he had no recollectionof having seen Perez and Martinez together onMarch 19. He testified that he went outside duringthe lunch period that day and observed eight ornine employees with Martinez but then promptlyreturned to his office because "he didn't want toget involved in any of their conversations." Justice"Unless otherwise noted, all dates hereinafter are in 1969 194DECISIONSOF NATIONALLABOR RELATIONS BOARDalso testified that he did not recall seeing Rosa andMartinez in front of the plant the morning of thedischarge, although admitting that he is at the plantdoor everymorning.I am persuaded that Respond-ent had knowledge of the union activity of Perezand Rosa before the discharges for the followingreason:As a result of Respondent's small workforce, the Board's small plant rule is operative. Pur-suant to this rule, and on the entire record, includ-ing the open nature of Perez' and Rosa's union or-ganizing conduct and the unconvincing nature ofJustice's denials, it is reasonable to infer-and Ifind-that word of their union organizing activitycame to the attention of Respondent's supervisorsshortly after they became engaged in it and prior toMarch 25.New French Benzol Cleaners andLaundry, Inc.,139 NLRB 1176, 1179;AmericanGrinding & Machine Co.,150 NLRB 1357, 1366;Angwell Curtain Company, Inc. v. N.L.R.B.,192F.2d 899, 903 (C.A.7);N.L.R.B. v. Joseph Antell,Inc.,358 F.2d 880, 882 (C.A.1);N.L.R.B. v.Lawson Printers, Inc.,408 F.2d 1004 (C.A. 6).The grounds assigned by Respondent for thedischarge of Perez and Rosa concern an incidentthat occurredin the late morningof March 25. Thetestimony is in conflict with respect to the events ofthat day and an incident the previous day. Ac-cordingly, I recite the versions of witnesses for bothsides.a.The versionof BobbyJustice andNiles FordSometime on the morning of March 24, NileFord,the machine shop foreman and Perez' supervisor, assigned Perez to work on the drill press"logging collar inserts."Perez remonstrated stating,"I can't make this rate on this job." Ford rejoinedwith the query, "How come, lately, every time I as-sign you to a job, before you even turn a machineon, you want to start complaining about it?"Whereupon, Perez directed foul and obscene wordstoward Ford and threatened to punch him in thenose. Ford did not report the incident that day.About 12:45 p.m., the same day, Justice askedNiles why Perez was in the assembly area and not athismachine. Ford said he did not know. Shortlyafter this Perez returned to his work station.At approximately8 a.m. onMarch 25, the day ofthe discharge, Justice observed Perez and Rosa, forabout 5 minutes, in the receiving areal" where theywere standing around talking. Sometime after this,Justice called the matter to Ford's attention and de-manded an explanation. Ford explained that he washaving some difficulty keeping Perez and Rosa ontheir machines but Justice directed him to put themback to work. Ford went after Perez and Rosa, en-countered them by the milling machines in thereceivingdepartment, and instructed them to10According to Justice, Perez was a distance of 25 to 30 feet away fromthe bending machine to which he was then assignedn The work bell is synchronized to the timeclockreturn to their machines. About 10 a.m., the sameday, Justice noticed that Perez and Rosa were againaway from their work stations and once again askedFord where they were. At this point and for the firsttime, Ford informed Justice about the threat andobscene remarks Perez had directed toward himthe day before. Justice reprimanded Ford for notreporting the incident sooner and again directedhim to find Perez and Rosa. As before, Ford foundthe dischargees in the receiving department talkingto Henderson. For the second time that day, Fordordered them back to work.Still later between 11:45 a.m. and 11:50 a.m. thesame day, Justice was proceeding to the polishingdepartment, when he observed Perez and Rosa inthe washroom washing up prior to the sounding ofthe lunch bell and contrary to published rules. In amoment of pique, Justice fired them on the spot.Quoting Justice, "So, I blew my top and firedthem." Justice explained to the dischargees thatthey had been warned about leaving their machinesand washing up early and that they were fired forcontinued violations of company rules. Rosa askedif Justice was firing him and Justice answered affirm-atively.To this Rosa Responded, "Good, that'sjust what I wanted." Shortly thereafter and beforethe bell sounded for lunch, Justice told Ford that hehad found Perez and Rosa in the washroom wash-ing up and had fired them.'[ Justice remained in hisoffice until 12:30 p.m. but did not see Perez orRosa after the discharge meeting.b.Perez'versionPerez admitted calling Ford "a couple of badthings," did not deny the threat to punch him in thenose,but placed the date of the incident as 6 or 7weeks before the date of the discharge.Sometime between 10:30 a.m. and 11 a.m., onMarch 25, Robert Henderson, Justice's brother-in-law, approached Perez at his machine and askedhow the campaign was going. Perez offered Hen-derson a union card and tried to induce him to signit to no avail. After a discourse of 5 to 6 minutes,Henderson returned to his machine about 15 to 20feet away. Still later, Perez saw Henderson andJustice talking in front of the door to the toolroombut did not overhear the conversation. However, inthe course of the said conversation, one or theother looked at Perez who was from 60 to 65 feetaway.12Perez acknowledged that he had seenJusticeand Henderson converse at the latter'smachine practically every day After this, Perez sawJustice walk over to Rosa's machine but did not seehim talk to Rosa. About 11:50 a.m. that morning,Perez observed Rosa walking in the direction of thewashroom where he stayed for 1 minute. At ap-proximately 11:55 a.m., Justice approached Perez,12At this point in time, a large punchpress machine and a die rack 7 to 9feet tall were between Perez and Justice and Henderson BREUERELECTRIC MANUFACTURING CO.195at the latter's work station, and told him he wasfired.When asked for an explanation, Justice said itwas because Perez "no work on the company'sside." Perez shut down his machine and walked inthe direction to the washroom. Each advised theother that he had been discharged. Perez explainedto Rosa that, in his case, it was because he did notwork on the company side. Perez, accompanied byRosa, continued to the washroom where theywashed up and changed their clothing. After this,Perez looked for Justice to ascertain the reason forthe discharge but could not find him. Perez andRosa then punched out, left the plant, and at-tempted to locate Martinez without success. Perezremained outside while Rosa returned to the plantto find JusticeAbout 1 minute later, Rosa leftagain and both departed.On cross-examination, Perez first averred that hedid not recall anything that happened prior to theconversation with Henderson and did not leave hismachine before then. Later, however, Perez ad-mitted that he did in fact leave the machine beforethe said conversation, for a period of 5 to 10minutes, to find materials 6 to 10 feet away. And,stilllater,acknowledged that he left more thanonce to obtain materials as they lasted only 15minutes and, as a consequence, that he moved backand forth all day. Further, Perez conceded that, onthe day in question, he was away from his workarea between 9:30 a.m. and 10 a.m. to get coffee ata vending machine 90 to 100 feet distant from hiswork station. Perez denied leaving his machine andwalking around the plant with Rosa on March 24 orMarch 25, denied that Ford ordered him back towork on March 25, and denied that he was in thewashroom when he was discharged.c.Rosa's versionAfter the bell had rung on March 25, Rosa wentto the washroom. Justice followed him and said,"You got discharged." Rosa did not respond. In-stead, he washed his hands and then looked forPerez whom he encountered on the way to thewashroom. At that time, in Rosa's own words,"everybody was working." Each reported to theother that he had been discharged. Rosa askedPerez if he was given a reason. Perez replied, "Hetoldme I was [not] working for the company'sside." Rosa returned to the washroom with Perezand both changed their clothing. After this, Rosawent to the office where he waited 2 or 3 minutesfor Justice to no avail. Rosa and Perez then left theplant but, about 3 minutes later, Rosa returned tomake a telephone call. Still later, Rosa again at-tempted to confer with Justice and this time foundhim in the office. Rosa asked for an explanationand Justice said, "You got discharged that's all."Rosa acknowledged that he left his machine, about10 a.m., for a period of 4 or 5 minutes, to getmaterials from the milling machine operator 65 to70 feet away, but denied that he was with Perez atthe time and denied that Ford ordered him back tohis station on the morning of the discharge.CONCLUDING FINDINGSIcredit the mutually corroborative testimony ofJustice and Ford over the self-contradictory andconflicting accounts of Perez and Rosa, and reachthis conclusion upon the totality of the followingconsiderations: (1) Perez vacillated and was uncer-tain as to whether he left his machine before thedischarge. First, he testified that he did not leavethe machine before or after the conversation withHenderson but later acknowledged that he did, onseveraloccasions and for periods of 5 to 10minutes, to obtain materials only 6 to 10 feetdistant from his work area. He also admitted thathe left the machine between 9:30 a.m. and 10 a.m.,or about the time Justice was looking for him, toget coffee at a vending machine 90 to 100 feetawayfromhisworkstation.Rosaalsoacknowledged that he left his machine about 10a.m. allegedly to secure handles in the milling de-partment for a job he was working on. The partsnumber on Rosa's job card for the morning ofMarch 25 was 8542-C. This means, according tothe credited account of Ford, that Rosa was as-signed a job on a fan chamber and this did notrequire the use of handles. Consequently, there wasno reason for Rosa to go to the milling departmentto obtain handles for the job assigned. (2) Pereztestified that, about 11:50 a.m., he observed Rosawalking in the direction of the washroom and, Iminute later, saw him leave the washroom. Rosaaverred that he did not go to the washroom untilafter the bell had rung at 12 noon. He also averredthat, after he left the washroom and as he wasproceeding through the work area to Perez' station,he observed "everybody was working." Obviously,if everyone was still at work, the bell signaling thestart of the lunch period could not have rung. Thislatter testimony of Rosa's is, in effect, an impliedadmission that he entered the washroom prior tothe sounding of the bell and buttresses the accountsof Justice and Perez in this regard. (3) Perez andRosa testified that they left the plant together.However, Perez' timecard shows that he puchedout at 12:08 p.m. and Rosa's sets his punch outtime at 12:03 p.m. Assuming Rosa did not enter thewashroom until after the bell rung at noon, to haveaccomplished all that Rosa said he accomplishedbetween his discharge and punch out time was, in-deed, an extraordinary feat. Thus, within an inter-val of less than 3 minutes, Rosa encountered andwas advised by Justice of the discharge, sought outand conferred with Perez about the discharges,returned to the washroom with Perez, changed hisclothes, waited 2 or 3 minutes for Justice, and thenpunched out. (4) While Rosa testified that Pereztold him about the time of the accurrence, that he(Perez) had been discharged because he was not onthe company's side, pretrial statements given by 196DECISIONSOF NATIONALLABOR RELATIONS BOARDRosado not contain the alleged remark. Asked toexplain the omission, Rosa declared that he did notrecall the statement until sometime during thepreparation for the trial in this case. (5) Pereztestified that he never solicited an employee to jointhe union during working hours yet admitted thathe had attempted to get Henderson to sign a unioncard on company time. (6) Perez admitted direct-ing vile and profane language toward Ford and didnot deny the threat to punch him in the nose. Inview of the foregoing, as well as demeanor, I do notregard Perez' or Rosa's denials of the creditedtestimony of Justice and Ford as reliable and I donot credit them.The Respondent contends that Perez and Rosaviolated two plant rules13 and were discharged forso doing; the General Counsel argues that the realreason for the discharges was their union activity. Itmust be remembered that the General Counsel hasthe burden of proof, that union membership andactivityprovide no immunity to an employeedischarged for misconduct, and that, where an em-ployee behaves in an offensive manner, it is not forthe Board to say that the penalty imposed is toosevere. But it must also be remembered that an em-ployer may not exploit an incident and attempt touse it to justify a discharge when his real motivationwas not the employee's conduct in question, butrather his union activity. The issue, therefore, iswhether Respondent seized upon the incident re-lated above to provide itself with an ostensibly validreason to get rid of two employees, while the realreason was their union activity.It has already been reported that Perez and Rosawere active in behalf of the Union, and Respond-ents protestations that it was unaware of this ac-tivity are not credited. The dischargees' testimonyof their union activity is not contradicted. Further,in view of the scope and extent of such activity andthe small size of Respondent's plant, it is reasonableto believe that news of their union activity came toRespondent's attention shortly after they engagedin it and before March 25. On the other hand, theonly probative evidence of company hostility to theunion campaign appears in certain remarks ofJustice uttered in response to employee inquiresconcerning his feeling about the campaign. To suchemployees, Justice frankly declared that he leftWest Virginia because he did not like the way theunion there was conducting its business. The re-mark suggests that Justice was not amicablydisposed toward a union but this,per se,isnot un-lawful. Section 8(c) of the Act expressly preservesan employer's right to voice his views, arguments,and opinions-if unaccompanied by threats orpromises-and an employer, whether hostile orfriendly tounions,may lawfully discharge em-ployees for any reason whatsoever, except forreasons related to the employee's union or con-certed activity. In short, we have here the basic ele-ments of employer knowledge of employees' unionactivity, discharges shortly after the employees en-gaged in union activity, but only a paucity of proofof an activeunion animuson the part of theRespondent.Iturn next to a consideration of the two ruleswhich Respondent alleges the employees violated.Sometime in August 1968, the Company posted anotice, in English, on its bulletin board which reads,in pertinent part, as follows:No shop employees allowed to leave machinebefore quitting or meal timeexceptpolishingdepartment.On January 6, 1969, it posted another notice thistime in every department, as well as on the bulletinboard, and in Spanish and English. It states as fol-lows:Employees not allowed to wash up before12:00 and quitting time except polishing de-partment. Anyone caught in violation of theabove two times will be terminated.There is an obvious overlap in the rules since bothenjoin employeesagainstleaving their machines be-fore noon or quitting time.Perez, who does not read English, was uncertainas to his knowledge of the August 1968 rule. Atone point, he declared that he did not recall seeingthis rule and, at another, acknowledged that/he wasaware of it 5 days before the discharge. Perez ad-mitted, however, that he knew of an instance, about4 months before his termination, when an employeewas discharged for leaving his machine to make atelephone call. I find that Perez was fully aware ofboth rules prior to March 25.Justice testified that, shortly after the January1969 notice was posted, he found Perez and Rosain the washroom before washup time. Continuing,Justice asked them if they had read the notice, toldthem they were not permitted to wash up before 12noon, and warned them that they would bedischarged for another infraction of the rule. InFebruary, he again found the employees in thewashroom without permission and once againwarned them that they would be discharged if theypersisted in an apparent disregard of the rule. Icredit the foregoing testimony of Justice and thetestimony of Perez and Rosa in conflict therewith isnot credited for several reasons. At the hearing,Perez admitted that he violated the January 1969rule once but then could not recall if there hadbeen a second occasion. By way of amplification,Perez stated that, 5 or 6 days before the discharge,Justice told him, at his work station, that he wouldbe discharged if he violated the rule three times.However, in a pretrial affidavit, P. ez declared:"Bob Justice told me that if I was in the washroombefore 12:00 he would fire me. Justice saw me inthe washroom on at least two (2) occasions about 4" Leaving their machines on two separate occasions and being caught inthe washroom before the sound of the bell BREUERELECTRIC MANUFACTURING CO.197or 5 minutes before 12:00 and he said that if hecaught me there again he would fire me. This wassaid to me about 6 weeks before I was fired." Rosadenied generally that Justice ever warned thedischargees about going to the washroom beforenoon. Rosa was admittedly an active union ad-herent whose testimony was influenced by his pro-union sympathies and his friendship with Perez.These circumstances render suspect his palpable at-tempt to bolster Perez' as well as his own cause. Inaddition, I have found Rosa's testimony self-con-tradictory in significant aspects. It seems reasonablyclear, therefore, that Perez and Rosa violated therule against goingto the washroom to wash up ontwo separate occasions prior to March 25 and, oneach such occasion, were warned against a repeti-tion of the offense.Undoubtedly,anemployermay lawfullydischarge an employee for an infraction of a plantrule. The immediate question, however, is whetherthiswas the real motivation, or whether Respond-ent used it as an excuse to rid itself of two unionleaders. It is clearly evident from the record thatthe Respondent refrained from engaging in any ofthe familiar forms of antiunion propaganda, orcampaigning, coercive or otherwise, from which aninference of a discriminatory motivation for thedischarges could be drawn. Certainly, Plant Su-perintendent Bobby Justice's remarks to four orfive employees, in conversations initiated by them,that he left West Virginia because he did not ap-prove of the way a union was conducting its busi-ness in that State cannot serve to taint the avowedreason for the discharges.14 Also negating a findingthat unlawful considerations dictated the dischargesis the fact that, about 4 months prior to March 25and before the advent of the Union, Respondentterminatedanother employee for leaving hismachine in advance of quitting or meal time. Theabsence of any probative and reliable evidence ofcompany antipathy to union or other concerted ac-tivity is patent and I so find.Itisestablished law that an employer maydischarge an employee for any reason, good, bad,or otherwise, provided he is not motivated by con-siderations of the employee's protected union orconcerted activity. On all the facts, I am persuadedand thus find that Respondent discharged Perezand Rosa for cause. Perez admitted, at the hearingand in his pretrial statement, that he had beenwarned against any further infraction of the ruleprohibitingwashup before 12 noon and Rosa'sdenial of like warnings is not credited.Accordingly, I find and conclude that theGeneral Counsel has failed to sustain his burden ofprovingby a preponderance of the credibleevidence that the discharge of Perez and Rosa vio-lated Section 8(a)(3) of the Act. It is, therefore,recommended that the complaint allegations as tothem be dismissed.2.The separation of Edward W. Wold'5Wold was hired in August 1967 as an order fillerand parcel post handler and left Respondent's em-ploy on March 26, 1969. He worked under thedirectionand control of Edward Slowik, theproduct service manager. Wold was apparently acompetent employee as he received three payraises,the last near the end of 1968 or thebeginning of 1969.As early as the summer of 1968, Wold hadthreatened to quit his job unless he received a payraise. Indeed,Wold freely acknowledged that hehad asked to be replaced about 10 times allegedlybecause he was overworked and underpaid.In December 1968, Respondent ran a number ofnewspaper advertisements for assistance in theproduct service department but the results weredisappointing as new employees stayed only 1 or 2days then left. In January, Wold requested morehelp and another pay raise but the request was de-nied by Slowik. Also, in January, Wold told em-ployee Akers that he was disgusted with the job andwas going to leave.In early February, Akers, brought one SonnySmith to Wold and said, "I want you to teach himall you know because you said you want to leave."Wold replied, "It's okay by me." Wold readily ad-mitted that he knew, from conversations withSlowik and Akers, that the Company was lookingfor a replacement for him, that Smith was to be hisreplacement, and that he was to train Smith for thatpurpose.Later in February, Akers approachedWold and declared, "Ed, you know what's going onaround here. Ed Slowik isgoingto decide betweenone of you [referring to Sonny Smith as the otheremployee] who he is going to keep, but you'll atleast get 2 weeks notice."On March 13, as he was entering the plant tocommence work, Wold accepted a union authoriza-tion card and some union literature from Martinez.About 7:30 a.m. that day, Wold told Akers andother employees in his department about the en-counter with Martinez. Specifically, Wold relatedthat he had obtained a union card and was going tosign and return it to the Union. At lunch the sameday, employee Bill Platt disclosed to Wold andothers-that he too wassigning aunion card.Friday, March 21, Wold again met Martinez out-side the plant and accepted more union literature.Sometime early that morning, Wold told Akers andother coworkers that, once again, he was greetedby Martinez, had obtained union literature, and in-tended to go to a union meeting scheduled for thatevening. Akers responded, "Well, Ed, that's-use14SeeTrinity Concrete Products Company,162 NLRB 1237, 1238-3914Unless otherwise indicated, the findings in this section are based on thecredited testimony of Wold and Slowik which is either admitted or un-disputed427-835 0 - 74 - 14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour own judgment there, your own initiative togo." Akers then turned to Smith and asked if hewas going to attend the meeting. In another groupgathering about 10 the same morning, employeePlatt commented that, in the past, employees hadbeen given their "walking papers" for attendingunion meetings. At lunch that day, Wold again toldAkers he was going to the meeting and Akers re-marked "You know if you go to that meeting youcan get fired too. You can get fired." To this, Woldreplied, "That's all hogwash around here."16 Woldand about 24 other-,employees attended the unionmeeting the evening of March 21.About 7:30 a.m., Monday, March 24, Akers ap-proached Wold at his-work bench and asked if hehad attended the meeting. Wold responded in theaffirmative.Akers then put the same question toJones and Smith and they said no.Early Wednesday morning, March 26, Slowik de-cided that Smith had been sufficiently trained toperform Wold's duties and that he needed only oneman for the job. Slowik communicated his decisionto Akers and told him to instruct Wold to appear inhis office about 3:15 that afternoon. As directed,Wold went to the office where Slowik said, "Well,Ed, you have been wanting to quit for a long time"adding, "Here's you check. You are paid tilFriday." Wold remonstrated stating, "You must bejoking. It's only on account of the union." Slowikreplied, "I don't know anything about that. There'sno hard feelings. You are free to go." Woldrejoined, "Well, no hard feelings." After this, Woldreturned to his work area, gathered his tools, andleft.Normally, an employee is not paid for a periodbeyond the date of his separation. Slowik explainedthatWoldwas compensated through Fridaybecause he had given notice of his intention tolquitand had helped to train his replacement. It also ap-pears, as related above, that, at the time of Wold'srequests to be replaced in December and January,the Company was experiencing some difficulty infinding andretainingemployees to work in theproduct service department. In late December orearly January 1969, it hired one Willie Jones andthis brought the work complement in that depart-ment up to strength. However, when Smith was en-gaged in February 1969 as a replacement for Wold,the department was overstaffed.The General Counsel contends that Wold wasseparated on March 26, in the middle of the work-week, because he had attended the union meetingon March 21. Respondent's position appears to bethatWold had repeatedly expressed an intention toquit and the time came when it decided to hold himto his word.Wold's union activity was limited to signing anauthorization card, participating in general conver-sations with fellow employees about the Union, andattending a union meeting with about 24 other em-ployees. Slowik denied knowledge of Wold's pro-union sentiments prior to his separation butacknowledged general awareness of the Union's or-ganizational effort before that time. As noted, Woldworked in the product service department, locatedon the second floor, with about six other em-ployees. Between March 13 and 25, Wold engagedin free and open discussions with his coworkersabout the Union. In these circumstances, it isreasonable to infer-and I do-that word of Wold'sunion activity reached the Respondent prior toMarch 26. However, while knowledge of Wold'sunion activity may properly be-inferred, the onlyevidence offered to support the claim of an unlaw-fulmotivation in his separation was that alreadyconsidered in the cases of Perez and Rosa. And, aspreviouslydetermined,thelimitedexchangesbetween Justice and a few employees concerninghis opinion=about a union are insufficient to supporta finding of an active antiunion animus by theRespondent. Nevertheless, the General Counsel ar-gues that a discriminatory motive may be inferredfrom the circumstance that the separation was ef-fected only 3 work days after Wold attended aunion meeting, and on the same day the Employerrejected the Union's recognition demand and theUnion filed its representation petition. The fact thatWold attended the union meeting did not distin-guish him from other employees who also attended.And, clearly,Wold's union activity cannot shieldhim from a separation for cause. Wold had re-peatedly expressed an intention to quit and, about 1month before the start of the union campaign,Respondent hired a replacement for him. Wold wasso advised at the time, expressed satisfaction withthe arrangement, and agreed to train his replace-ment. In a word, then, the most that can be said isthat Respondent should have given Wold reasona-ble notice in advance of the effective date of theseparation.17However,anemployer'sun-reasonableness or unfairness, if such be the casehere, is not a matter with which the Act is con-cerned. Suspicious conduct cannot substitute forthe solid evidence the Act requires to sustain acharge of discrimination or unlawful interferencewith an employee's protected concerted activity.Accordingly, I must conclude that the GeneralCounsel has failed to support the allegation thatWold's separation violated Section 8(a)(3) of theAct and I shall recommend its dismissal.16The expressions of Platt and Akers, related above, were no more thanpersonal opinions of rank-and-file employees unsupported by competentand probative evidence and, obviously, opinions not shared by Wold'rWold testified, as reported above, that Akers promised that Woldwould receiveat least 2 weeks'notice ofthe separationSlowik denied thatAkershad been authorizedto give anysuch promiseGranted the promisewas made by Akers, it is not binding on the Respondent as the evidenceshows that Akers wasnot a supervisoror agent ofthe Respondent. BREUER ELECTRIC MANUFACTURING CO.199IV.THE REPRESENTATION CASEA. The Unresolved Challenges1.AngelPerez,Rogelio Rosa,and Edward W.W oldThe ballots of Perez, Rosa, and Wold were chal-lenged by the Employer on the ground that theirnamesdid not appear on the voting list. As Perezand Rosa were lawfully discharged on March 25,1969, and as Wold was lawfully separated onMarch 26, 1969, they were not employees of theEmployer at the time of the election on June 4,1969, and, therefore, were ineligible to vote. Thechallenges to their ballots must be sustained.not a supervisor within the meaning of Section2(1 1) of the Act and, in consequence, recommendthat the challenge to his ballot be overruled and hisvote counted.The testimony offered to prove the supervisorystatusof Kenneth Warren, a partsman in theproduct service department, is so flimsy as not towarrant repetition here. Indeed, the Union, in itsbrief, concedes that it has not presented sufficientevidence to sustain the challenge. Accordingly, Irecommend that the challenge to Warren's ballotbe overruled and his vote counted.The record contains no evidence to support theallegation that John Juszkiewicz was a supervisor. I,therefore, recommend that the challenge to his bal-lot be overruled and his vote counted.2.Paul Pellegrino, Kenneth Warren, and JohnJuszkiewiczThe ballots of Pellegrino,Warren, and Jusz-kiewicz were challenged by the Petitioner for thereason that they were supervisors.Pellegrino, a shipping department employee, isassigned to the night shift's which is under thedirectionofGeorgeRousoff,thewarehousemanager. Rousoff stays at the plant until 5 p.m., orabout 1-1/2 hours after the usual quitting time. Be-fore departing for the day, Rousoff assigns work toa crew of three or four night employees and leaveswritten instructions for them showing what ordersare to be processed that evening. Pellegrinopunches a timeclock and, like other employees,picks, packs, labels, and loads merchandise forshipment. He does not designate employees to loadtrucks as the employee who performs the prelimi-nary tasks incidental to shipment of merchandiseusuallymoves it to the truck area and assists inloading it. However, Pellegrino or someone namedDave checks to see that all merchandise is loadedand that shipping papers are properly filled out andsigned by the drivers. At times, he uses a desk tofile receipted bills. If an employee runs out of workafter 5 p.m., Pellegrino gives him other orders toprocess but the work is repetitive and the assign-ment is routine. Pellegrino is the highest paid in-dividual on the night shift, receiving $2.75 an houras against$2.50 or less for the others on that shift.The difference appears to be due to his senioritywhich was about 6 months greater than the nextsenior night-shift employee. Pellegrino does notcheck timecards, has no authority to grant overtimeor time off, does not evaluate the performance ofemployees, and his name does not appear on aposted list of supervisors. In view of the above andon the entire record in this case, I am persuaded,and find, that,at all timesmaterial herein, Paul Pel-legrinohad no power to effect, or effectivelyrecommend, changes in employees' status. Ac-cordingly, I further find that Paul Pellegrino wasB.The ObjectionsAs stated above, this hearing was also held at therequest of the Regional Director for the purpose ofinvestigating the merits of objections filed by theUnion to the conduct of the election. The writtenobjections allege, in substance, that the Employer,during the preelection period, promised its em-ployees wage increases and promotions, grantedcertainemployees wage increases, and postednotices promising to reduce the amount the em-ployees were required to pay in premiums for in-surance coverage, for the purpose, in each instance,of inducing the employees not to join, support, orvote for the Union. However, no evidence waspresented to sustain the allegations of the objec-tions as filed. At the hearing, the Petitioner an-nounced that it relies on the alleged unfair laborpractices as a basis for its objections.It is apparent from my findings with respect tothe allegations in the complaint, as amended, thatthe Respondent did not contravene the Act in anymanner during the critical period between the filingof the petition in Case 13-RC-1 1822 on March 26and the day of the election on June 4.GoodyearTire and Rubber Company,138 NLRB 453, 455;'The Ideal Electric and Manufacturing Company,134NLRB 1275. Accordingly, since the claimed illegalconduct of Respondent during this period was alsothe subject of the objections, and since such con-duct was, I find, insufficient to taint the electionheld on June 4, and to preclude a free and un-coerced choice by the employees therein, it follows,and I find further, that the objections are lacking inmerit.Accordingly, I recommend that the objec-tions be overruled.CONCLUSIONS OF LAW1.Brewer ElectricManufacturing Company isan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO, is'"The hoursof the night shift are from 3 30 p m to midnight 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor organization within the meaning of Section2(5) of the Act.3.The preponderance of the credible evidencedoes not establish that the Respondent has engagedin any unfair labor practice within themeaning ofSection 8(a)(1) and (3) of the Act.4.The objections by the Union to the election inCase 13-RC-11822 are lacking in merit.5.The challenges to the ballots of Angel Perez,Rogelio Rosa, and Edward W. Wold in the saidelection are meritorious; the challenges to the bal-lots of Paul Pellegrino, Kenneth Warren, and JohnJuszkiewicz are without merit.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire record,itisrecommended that the complaint issued inCase 13-CA-9001 against the Respondent, BrewerElectricManufacturing Company, be dismissed inits entirety.IT IS FURTHER RECOMMENDED that the objectionsto the election conducted on June 4, 1969, in Case13-RC-1 1822 be overruled, that the challenges bedisposed of in the manner set forth in section IV, A1and2, supra,and that a certification of the resultsbe issued.